J-A09032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: S.A.K., A          :   IN THE SUPERIOR COURT OF
MINOR                                  :        PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
APPEAL OF: A.M.K., MOTHER              :        No. 1621 MDA 2016

                Appeal from the Decree September 2, 2016
               In the Court of Common Pleas of York County
                    Orphans’ Court at No(s): 2014-0180


BEFORE:    GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                          FILED APRIL 19, 2017

     Appellant, A.M.K. (“Mother”), appeals from the decree entered in the

York County Court of Common Pleas Orphans’ Court, which granted the

petition of the York County Office of Children, Youth & Families (“Agency”)

for involuntary termination of Mother’s parental rights to her minor child,

S.A.K. (“Child”). We affirm.

     In its opinions, the Orphans’ Court fully and correctly set forth the

relevant facts and procedural history of this case.   Therefore, we have no

reason to restate them.

     Mother raises one issue for our review:

          WHETHER THE [ORPHANS’] COURT ABUSED ITS
          DISCRETION IN INVOLUNTARILY TERMINATING THE
          PARENTAL RIGHTS OF MOTHER WHEN MOTHER, SINCE
          THE PREVIOUS TERMINATION ORDER, HAD ACHIEVED,
          INDEPENDENTLY AND WITHOUT THE HELP OF AGENCY,
          THE GOALS OF STABLE HOUSING, STABLE EMPLOYMENT
          AND MENTAL STABILITY?
J-A09032-17


(Mother’s Brief at 7).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare
         of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand.       …    We must
            employ a broad, comprehensive review of the record
            in order to determine whether the trial court’s
            decision is supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the
            finder of fact, is the sole determiner of the credibility
            of witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted).
         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
         may uphold a termination decision if any proper basis

                                      -2-
J-A09032-17


         exists for the result reached. In re C.S., 761 A.2d 1197,
         1201 (Pa.Super. 2000) (en banc). If the court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an
         opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
         (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d
1165 (2008)).

      Agency filed a petition for the involuntary termination of Mother’s

parental rights to Child on the following relevant grounds:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                 *    *    *

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                 *    *    *

            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency for a period of at least six months,
            the conditions which led to the removal or placement
            of the child continue to exist, the parent cannot or
            will not remedy those conditions within a reasonable
            period of time, the services or assistance reasonably
            available to the parent are not likely to remedy the
            conditions which led to the removal or placement of

                                     -3-
J-A09032-17


           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

                                 *    *    *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

        (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (a)(5), (a)(8), and (b).

     “Parental rights may be involuntarily terminated where any one

subsection of Section 2511(a) is satisfied, along with consideration of the

subsection 2511(b) provisions.” In re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The
        party seeking termination must prove by clear and
        convincing evidence that the parent’s conduct satisfies the
        statutory grounds for termination delineated in Section
        2511(a). Only if the court determines that the parent’s
        conduct warrants termination of…her parental rights does
        the court engage in the second part of the analysis
        pursuant to Section 2511(b): determination of the needs

                                     -4-
J-A09032-17


         and welfare of the child under the standard of best
         interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      The   grounds    for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.            In re

A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.”   Id. at 340.    The fundamental test in termination of

parental rights under Section 2511(a)(2) was long ago stated in the case of

In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania

Supreme Court announced that under what is now Section 2511(a)(2), “the

petitioner for involuntary termination must prove (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse,

neglect or refusal caused the child to be without essential parental care,

control or subsistence; and (3) that the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” In Interest of Lilley,

719 A.2d 327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

                                      -5-
J-A09032-17


needs and welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8),          the

following factors must be demonstrated: (1) [t]he child has been removed

from parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa.Super. 2003).   “Section 2511(a)(8) sets a 12–month time frame for a

parent to remedy the conditions that led to the children's removal by the

court.”   In re A.R., 837 A.2d 560, 564 (Pa.Super. 2003).     Once the 12–

month period has been established, the court must next determine whether

the conditions that led to the child's removal continue to exist, despite the

reasonable good faith efforts of the Agency supplied over a realistic time

period.   Id.   Termination under Section 2511(a)(8) does not require the

court to evaluate a parent's current willingness or ability to remedy the

conditions that initially caused placement or the availability or efficacy of

Agency services. In re Adoption of T.B.B., 835 A.2d 387, 396 (Pa.Super.

2003); In re Adoption of M.E.P., supra.

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.    In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The


                                    -6-
J-A09032-17


court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

        In this context, the court must take into account whether a
        bond exists between child and parent, and whether
        termination would destroy an existing, necessary and
        beneficial relationship.

        When conducting a bonding analysis, the court is not
        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have…her rights terminated.” In re B.L.L., 787 A.2d
1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

                                    -7-
J-A09032-17



        Because a child needs more than a benefactor, parental
        duty requires that a parent exert [herself] to take and
        maintain a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of…her ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve
        the parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one’s parental responsibilities
        while others provide the child with his or her physical and
        emotional needs.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of…her child is converted,

upon the failure to fulfill…her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” Id. at 856.

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Andrea

Marceca Strong, we conclude Mother’s issue merits no relief. The Orphans’

Court opinions comprehensively discuss and properly dispose of the question

presented. (See Orphans’ Court Opinions, filed September 2, 2016, at 21-

40, and October 28, 2016, at 2-7, respectively) (finding: Child was placed in

foster care in August, 2013, due to Agency’s concerns regarding Mother’s


                                    -8-
J-A09032-17


mental health, instability, lack of housing, employment, and drug use;

Mother’s mental condition rendered her incapable of appropriately parenting

Child; Mother refused to acknowledge her mental health concerns and

completely abandoned treatment, despite credible testimony that indicated

Mother required ongoing therapy; Mother is unlikely to remedy her mental

health condition in foreseeable future; throughout proceedings, Mother failed

to maintain suitable housing long enough to achieve reunification and has

lived in 14 different places since Child’s adjudication; despite significant tax

refund and assistance from Agency, Mother refused to prioritize housing for

Child, and she is unlikely to maintain stable housing for Child in reasonable

timeframe; Mother had been employed for 10 weeks at time of July, 2016

hearing, but was unemployed for 8 months prior to her new job; Mother

could not produce pay stubs to establish income at any other time during

proceedings; Mother is unable to support Child financially because she

cannot properly manage her money or maintain budget; Mother consistently

tested positive for amphetamines and marijuana since Child was removed;

Mother demonstrated she is unwilling to cooperate with services designed to

assist her in reunification with Child; Mother was not credible witness and

has not been forthcoming with information with court or Agency; Child has

lived in foster care since his adjudication because Mother remained incapable

of providing Child with essential parental care, control, and subsistence

necessary for Child’s well-being; Child has lived with foster mother for


                                     -9-
J-A09032-17


majority of his life; Child has stronger bond with foster mother than with

Mother, and calls foster mother “mommy;” foster mother provides Child with

safe, stable environment, which Mother cannot offer Child; foster mother

cooperated with Agency and facilitated ongoing biological family contact with

Child; foster mother acts with Child’s best interests in mind; termination of

Mother’s parental rights was proper pursuant to Sections 2511(a)(2), (a)(5),

(a)(8), and (b)). Accordingly, we affirm on the basis of the Orphans’ Court’s

opinions.1

       Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2017


____________________________________________


1
  On April 3, 2017, Mother filed an application to correct the original record
in the above-captioned case, at Orphans’ Court No. 2014-0180. In the
motion she requests incorporation of a transcript from the Status Hearing
held on July 18, 2016, along with the Status Review Order and the Updated
Family Service Plan in the juvenile dependency action, at No. CP-67-DP-
0170-2013. The proposed supplement appears to be from a separate case
at another docket number, and Mother fails to explain its relevance to the
instant appeal. Accordingly, we deny the motion to supplement the certified
record as proposed, but without prejudice to Mother to seek that relief
before the appropriate division of the Orphans’ Court.



                                          - 10 -
                                                                        Circulated 04/07/2017 11:03 AM




IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA

In Re: Adoption of
       '$. 1-:c:            ~·:·c
                                                                               -l



                                                                                           ......!

                                   ADJUDICATION

       Presently before the Court is the Petition for Involuntary Termination of Parental

Rights of A.   M. I                                         FINDINGS OF FACT

1. The record docketed at CP-67-DP-170-2013              with the Clerk of Courts in the Court of

     Common Pleas in York County was incorporated into the Orphans' Court record docketed

     as above with no objection.

2.     C.~Jd                      (hereinafter "S.K.") was born November        2011.

3.    A. J.\./       h. The woman stood by the car and watched the minor child.

       1.   Upon the mother's return to her vehicle, she was allegedly acting and speaking

            erratically [sic].

      J.    The York City Police were contacted and responded to the scene.

       k. The mother stated that the father was a      C>. 6-. J    •   however, was unable to

            provide his address or telephone number.

       1. The mother was transported to the York Hospital Psychiatric Unit where she was

            admitted on a 302 commitment.

       m. The York City Police Department took twenty-four hour protective custody of the

            minor child on August 3, 2013.

       n. On August 4, 2013, the Court was contacted and verbally awarded temporary legal

            and physical custody of the minor child, S.K, to the Agency for continued foster-

            care placement.

6. An Order to Reaffirm the Verbal Order, Schedule Protective Custody Hearing, and

   Summons was entered on August 5, 2013.

7. A Shelter Care Order was filed on August 13, 2013. Legal and physical custody of S.K.

   were awarded to the Agency. S.K.'s placement in foster care continued. Mother was

   afforded supervised visitation with S.K. twice per week.

8. A Dependency Petition was filed regarding S.K. on August 14, 2015. The allegations set

   forth in the Dependency Petition were consistent with the allegations in the Application

   for Emergency Custody, but included several additional averments, including:

                                               3
              a.   The mother was discharged from York Hospital on August 7, 2013 and has been

__    _   ---------~~~i~~-~~!~~-!~-~~-nd   in York, Pennsylvania but cannot_continue there because of_her   _

                   dogs.

              b. The mother indicated she is in the process of securing an apartment from a friend;

                   she will be staying with her dogs in a hotel until she secures that apartment.

              c. The mother allegedly has mental health issues and is prescribed Carbamazepine

                   and Fluphenazine.

     9. Mother requested county-paid court-appointed counsel on August 19, 2013. In an Order

          filed on August 20, 2013, the Court appointed Attorney Gillian Woodward to represent

          Mother. At the time of the October 7, 2013 expedited review, Mother indicated a desire to

          secure alternate counsel. Attorney Woodward agreed to remain Mother's counsel until

          new counsel entered an appearance or Mother executed an entry of appearance form.

     10. An Order of Adjudication and Disposition was entered on August 20, 2013 after

          consideration of the petition and by the agreement of all parties. The contents of that

          Order are hereby incorporated as if set forth more fully herein. The findings of the Court

          in that Order include, but are not limited to:

             a.    Mother is returning to the home of her husband, but does not have stable housing

                   at this point. She has recently been released from York Hospital after a 302

                   admission. Father acknowledges that he is not a resource for the child at this time.

                   He does admit to paternity.




                                                         4
      b. S.K. is to be placed, by the agency, in foster-care placement. S.K.'s placement is

            the least restrictive alternative that meets the needs of the child and there is no less

            restrictive alternative available, in that: neither parent is a resource for the minor

            child at this time and no relative has yet been approved, whereby foster-care

            placement is the least restrictive alternative available.

      c. Maternal grandmother."                        . '., may also have supervised visits with the

            view toward possible placement of the child with the maternal grandmother.

      d. The child is safe in the current placement setting.

      e. The current placement goal for the Child is return to parent or guardian.

      f.    The Court specified the following tests to occur: random drug and alcohol screens

            of parents and maternal grandparents

       g. Legal and physical custody of the minor child, S.K., shall continue in the Agency

            for continued foster-care placement until further review for family placement.

11. As part of the Court-Ordered Services/Conditions         appendixed to the August 20, 2013

   Order, the Court ordered certain directives, which included but were not limited to the

   following:

       a. Mother shall maintain safe, stable and appropriate housing for the minor(s) and

            shall maintain stable, lawful income to support the minor(s), and shall provide

            proof of such to the Agency.

       b.   Mother shall cooperate in obtaining a psychological         evaluation which shall be

            performed by agreed upon evaluator or another appropriate organization                or

                                                  5
                evaluator. The named person(s) shall contact the designated evaluator, or an

                appropriate    organization    or evaluator approved by the Agency to do the

                evaluation, within 10 days of this date, and the evaluation shall be completed, and

                the results made known to the Agency within 60 days of today's date. The named

                person(s) shall follow through with any recommendations made as a result of any

                evaluation conducted in this matter.

           c.   Mother shall attend counseling sessions with Wellspan Behavioral Health at Edgar

                Square or another qualified counselor.

           d. Mother shall cooperate with the following services: in-home team, Justice Works.

           e.   Supervised visitation at the Agency between S.K. and Mother from 9:00 a.m. to

                11 :00 a.m. on Tuesday and Thursday. Father shall contact Agency to schedule his

                visit.

           f.   Mother will cooperate         and comply with the recommendations               made upon

                discharge from Wellspan Crisis.

           g. Parents shall execute an acknowledgement of paternity.

12. A 45-Day Expedited Review occurred on October 7, 2013. The findings made by the

      Court have been incorporated as if set forth more fully herein.

13. By November 13, 2013, Mother was exercising three visits per week. At that time, the

      Court approved partially unsupervised contact.

14. Mother requested assistance from CPC.1 She was denied assistance.



I
    CPC is the Community Progress Council. The Court is familiar with this community program that promotes
                                                       6
15. A Permanency Review hearing originally scheduled for January 21, 2014 was continued

    until January 29, 2014 at Mother's request. She requested the continuance in order to

    obtain alternative counsel and give the new counsel the opportunity to review the case.

16. A Permanency Review Order was entered on January 29, 2014. In said Order, the Court

    made various findings and directives. The Order is incorporated as if set forth more fully

    herein. The Court's findings included, but were not limited to:

        a. The placement of the child continues to be necessary and appropriate.

        b. There has been minimal compliance with the permanency plan as to the mother.

        c.   Mother has made minimal progress toward alleviating the circumstances which

             necessitated placement.

        d. The current placement goal for the child is return to parent or guardian. The

             projected date by which the goal for the child might be achieved is undetermined

             due to lack of progress by his parents. It is hopeful that he can be returned within

             three to six months, but unlikely in that time. The concurrent placement plan for

             the child is placement with a fit and willing relative.

        e. Legal and physical custody shall remain with the Agency.

        f.   Placement of the Child remains in foster-care placement with Christina Brooks.

17. As part of the Court-Ordered Services/Conditions appendixed to the January 29, 2014

    Order, the Court ordered certain directives, which included but were not limited to the

    following:


self-sufficiency for low- to moderate-income residents of York County. CPC provides emergency assistance
with food, heat, and other basic needs, as well as assistance with housing.
                                                           7
             a. Mother shall maintain safe, stable and appropriate housing for the minor(s) and

...
                shall maintain stable, lawful income to support the minor(s),
                     ·•·                                                  ···-·
                                                                      ··•····
                                                                                and shall provide     .



                proof of such to the Agency.

            b. Mother shall attend counseling sessions. The counseling shall be Individual

                Counseling.

            c. Mother shall cooperate with Justice Works.

      18. At the January 29, 2014 Permanency Review hearing, a Mental Health Evaluation Report

         dated January 25, 2014 was entered as Mother's Exhibit 1. In the report, which was

         drafted by Deborah Hill and based on two appointments with Mother where Mother self-

         reported, Ms. Hill relayed that Mother's stressors were stated as: severe, lost custody of

         child, legal issues, new job, unstable housing, and family of origin conflict. Ms. Hill

         recommended the following course of treatment: (1) continued tri-monthly medication

         management with her primary care physician; (2) continue counseling to improve personal

         stability by learning and using self-evaluation techniques to improve judgment making

         skills and improve quality of life through employment, stable housing and transportation;

         and (3) continue to cooperate and work toward completion of Children and Youth goals in

         order to regain custody of her son.

      19. It was additionally reported that Mother disclosed she was not taking her prescribed

         medication, though she was testing positive for amphetamines. Mother failed to attend a

         medication check appointment scheduled at Edgar Square, despite the recommendationto

         do so by Ms. Hill.

                                                   8
20. A Status Hearing Order was entered on April 21, 2014. Its contents are incorporated as if

        set forth more fully herein. Mother struggled to maintain housing and employment.
  . . ...•   -···"                      .                                .           ····-·····-··-··   ... ······----   ..·········


        Additionally, Mother was not arriving timely to visits with S.K., as well as other court

        proceedings. Finally, Mother did not complete a budget with or without the assistance of

        the team. Despite securing a significant tax refund, she did not utilize the funds to secure

       housing.

21. On June 20, 2014, Mother entered her appearance as a self-represented party.

22. A Permanency Review Order was entered on June 23, 2014. In said Order, the Court

       made various findings and directives. The Order is incorporated as if set forth more fully

       herein. The Court's findings included, but were not limited to:

              a. The placement of the child continues to be necessary and appropriate.

              b. There has been minimal compliance with the permanency plan as to the mother.

              c.     Mother has made no progress toward alleviating the circumstances which

                     necessitated placement. A recommendation was made to increase counseling and

                     to establish community support.

             d. The current placement goal for the child is return to parent or guardian. The

                     projected date by which the goal for the child might be achieved is undetermined

                     due to lack of progress by his parents. The concurrent placement plan for the child

                     is placement with a fit and willing relative. The permanency plan developed for

                     this child, dated January 29, 2014 is appropriate and feasible except that it shall be

                     modified or supplemented as follows: Agency to explore permanency options for

                                                          9
            the child, including change of the concurrent goal to adoption given the lack of

            progress by the parents and failure of any viable
                                                           --·
                                                               family to come forward
                                                                                  ,....
                                                                                        to. be. a

            resource for the child. Although the maternal grandmother has contact, she has

            indicated that she is not a resource for Child. Father has not had any contact and

            has not shown any interest in his son.

       e. Legal and physical custody shall remain with the Agency.

       f.   Placement of the Child remains in foster-care placement with Christina Brooks.

23. As part of the Court-Ordered Services/Conditions appendixedto the June 23, 2014 Order,

   the Court ordered certain directives, which included but were not limited to the following:

       a. Mother shall maintain safe, stable and appropriate housing for the minor(s) and

            shall maintain stable, lawful income to support the minor(s), and shall provide

            proof of such to the Agency.

       b. Mother shall attend counseling sessions. The counseling shall be Individual

            Counseling.

       c. Mother shall cooperate with Justice Works.

24. From January until April 2014, Ms. Hill was meeting with Mother twice per week, though

   at some point they decreased.

25. A Status Hearing Order was entered on September 22, 2014. Its contents are incorporated

   as if set forth more fully herein.        Mother continued to lack stable housing and

   employment. Though she continued to have visits, she was frequently late and

   occasionally missed visits.

                                               lO
                   26. A Blended Perspective Meeting was held November 4, 2014.

                   27. A Permanency Review Order was entered on December 3, 2014. In said Order, the Court
.......•   1   .




                      made various findings and directives. The Order is incorporated as if set forth more fully

                      herein. The Court's findings included, but were not limited to:

                         a. The placement of the child continues to be necessary and appropriate.

                         b. There has been minimal compliance with the permanency plan as to the Mother.

                              She continued to lack stable employment. Though she had stable housing, she

                              stopped paying her rent once the Team closed. She continued to attend visits but

                              was also frequently late for her visits. Mother also refused to cooperate with drug

                              testing and services.

                         c.   Mother has made minimal progress toward alleviating the circumstances which

                              necessitated placement.

                         d. The current placement goal for the child is return to parent or guardian. The

                              projected date by which the goal for the child might be achieved is unlikely given

                              Mother's lack of progress. The concurrent placement plan for the child is adoption.

                              The concurrent goal shall be pursued by the Agency as the primary goal given the

                              lack of progress by S.K.'s parents.

                         e. Legal and physical custody shall remain with the Agency.

                         f.   Placement of the Child remains in foster-care placement with Christina Brooks.




                                                                    11
28. As part of the Court-Ordered Services/Conditions appendixed to the December 3, 2014

     Order, the Court ordered certain directives, which included but were not limited to the

     following:

         a. Mother shall maintain safe, stable and appropriate housing for the minor(s) and

              shall maintain stable, lawful income to support the minor(s), and shall provide

              proof of such to the Agency.

         b. Mother shall attend counseling sessions ... The counseling shall be Individual

              Counseling.

         c. Mother will provide the Agency with pay stubs, paid rent receipts or escrow

              account and paid utility receipts.

29. On December 16, 2014, the Petition for Hearing to Change Court-Ordered Goal was filed

    by the Agency.'

30. The Petition for Involuntary Termination of Parental Rights related to both Mother and

    Father was filed on December 16, 2014.

31. Mother filed a Petition for Leave to Proceed In F orma Pauperis on January 2, 2015. She

    also filed a document she titled a "Petition/Motion for Appeal of Child Dependency

    Hearing Held December 3, 2014" on January 2, 2015. A number of documents, some

    handwritten and others modified by Mother, were attached to the petition. She also filed a

    "Petition/Motion for the Request of Following Transcripts Listed Below" on January 2,

    2015. No Certificates of Service were filed regarding these petitions. The Court later

2
  The court need not change the primary goal to adoption in order to terminate parental rights. However, once
rights are terminated, the primary goal of reunification is no longer appropriate or feasible, and a new goal would
then be established.
                                                          12
   became independently aware of the existence of the documents. Without notice of the

   documents, the Court was unable to timely rule upon them.

32. On February 20, 2015, the Court heard evidence on the termination petition as it related to

   Father.

       a. After the hearing, the Court found that the Agency had established by clear and

             convincing evidence that Father had failed to perform parental duties on behalf of

             the child for at least six months prior to the filing of the petition. 23 Pa. C.S. §

             25JJ(a)(l).

       b. The Court further found that Father's parental rights would best serve the child's

             needs and welfare. 23 Pa. C.S. § 2511 (a)(b).

       c. A Final Decree terminating Father's rights was issued on May 8, 2015.

       d. No appeal was taken by Father.

33. On March 12, 2015, the Court heard evidence on the termination petition as it related to

   Mother, as well as a Status Review hearing.

       a. Mother appeared late to the hearing on March 12.

       b. After the hearing, the Court directed that the parties attend a continued hearing on

             the Petition to Terminate Parental Rights, and change the goal. The Court further

             outlined specific deadlines to exchange exhibits. The parties were directed to

             appear at 8:30 a.m. on March 20, 2016.

       c. Mother appeared late to hearing on March 20, 2016.



                                                13
       d. The Court found that Mother had attended most of her visits. Mother had new

            housing, but unverified employment. Mother had resumed drug testing, and tested

            positive for THC on two occasions.

       e.   During the Status Review, the Court found that S.K. was doing well with his foster

            placement, and there were no concerns. Evidence showed S.K. had formed a bond

            with his foster mother.

       f. After the hearing, the Court terminated Mother's parental rights with a Final

            Decree and Opinion issued on May 8, 2015.

       g. Mother filed her Notice of Appeal to the Pennsylvania Superior Court on June 8,

            2015.

       h. On May 17, 2016, the Pennsylvania Superior Court remanded the case and vacated

            the Order Terminating Mother's rights as the Agency failed to file a copy of the

            notice that provided Mother with notice of her right to be represented by counsel.

       1.   Upon remand, this Court appointed Attorney Edward LeCates to represent

            Mother's interests for the rehearing as he had assisted with her appeal.

34. On July 5, 2016, and July 7, 2016, this Court conducted a rehearing on the Petition for

   Involuntary Termination of Mother's rights. The Court considered the following credible

   evidence:

       a. Throughout the 35 months that S.K. has been dependent, Mother has been

            noncompliant with the Agency. The main goals established for Mother by the



                                                 14
  Agency were to secure stable housing, to maintain a stable income, and to work on

  her mental health. Mother made minimal to no progress.

b. The Agency     was aware of the following addresses      for Mother since the

  adjudication of S.K. in August 2013: at an efficiency in the Midway Hotel at 211

  North Main Street in York, Pennsylvania from August 20, 2013 until December

   12, 2013; with a friend at the Midway Hotel from December 13, 2013 until

  December 17, 2013; at the Super 8 Motel in York, Pennsylvania from December

   18, 2013 until December 22, 2013; with the same friend at the Midway Hotel,

  Chateau Motel, and the Travelodge at various times between December 23, 2013

  until January 2, 2014; with a friend named                    on Colony Drive in

  York, Pennsylvania from January 2, 2014 until February 1, 2014; with a friend

  named Patricia from February 2, 2014 until March 9, 2014; at the Motel 6 in York,

  Pennsylvania from March 10, 2014 until April 24, 2014; with a friend from April

  25, 2014 until May 15, 2015; at the Motel 6 in York from May 18, 2014 until June

  28, 2014; with a friend on Roosevelt Avenue from June 29, 2014 until July 18,

  2014; at 339 West Main Street in Dallastown, Pennsylvania from July 19, 2014

  until sometime in February 2015, when she was incarcerated; with a friend on East

  Cottage Place from her release from incarceration until May, 2015. Mother states

  that she has now been in her current apartment for approximately 7 or 8 months,

  though the Agency did not find it to be appropriate for S.K., nor have they been

  able to confirm that she is current on her rent.

                                       15
c.   During the Spring of 2015, Mother had no physical address and no verifiable

     income. She additionally declined to participate in a mental health evaluation as

     was ordered by this Court that was meant to determine an appropriate diagnosis.

d. Mother received a tax refund of approximately $7 ,000 in 2014. She testified that

     she used the money to pay back debts, to fix her vehicle, to buy unspecified things

     for S.K., and to pay for a hotel room, which she stayed at for at least three months

     in lieu of securing stable and appropriate housing.

e. Mother has been in her current job approximately ten weeks, and had no

     employment from May, 2015 until approximately January, 2016. Mother has

     provided limited paystubs throughout the dependency action. Since January 2016

     until July, Mother reported 3 employers. Mother reported that she believed this

     showed stable employment.

f. Jill Egbert from Families United Network began testing Mother for drugs

     following a referral on August 20, 2013. Between September 10, 2013 and March

     31, 2015, Mother was tested 52 times, and was unavailable 10 times. Mother had

     30 positive tests during that time. Her drug tests were positive for amphetamines

     and marijuana. Mother claimed to have a prescription for Adderall. Mother failed

     to provide the prescription to the tester or Children and Youth. Because Mother

     did not always test positive for amphetamines, she was not regularly taking any

     prescription she might have had for Adderall. Beginning in approximately

     October, 2014, and continuing until approximately the time that Families United

                                         16
   Network closed out, Mother began to decline tests, arguing that it was a violation

   of her constitutional rights. Mother, by her own admission, continued to utilize

   marijuana until recently for therapeutic purposes, despite her awareness that

   marijuana was not legal in Pennsylvania.

g. Alyson Riedel from Justice Works Youth Care (hereinafter "Justice Works")

   testified that she received a referral for Mother on August 13, 2013. Justice Works

   established seven goals for Mother: ( 1) demonstrate basic economic self-

   sufficiency; (2) participate in meaningful supervised visits; (3) address mental

   health needs; (4) seek appropriate means of transportation; (5) demonstrate

   effective communication skills with the team; (6) demonstrate a basic

   understanding of household management; and (7) demonstrate basic employability

   skills.   While Mother would have positive visits with the child, she never

   progressed to unsupervised visitation during the time she worked with Justice

   Works. Further, Mother failed to obtain consistent employment, she failed to

   obtain stable housing, she failed to provide any verification of progress with

   managing her mental health concerns, and she never provided complete and

   accurate information in order to create a budget. Mother also failed to provide

   documentation that her vehicle was properly registered, insured, and inspected,

   and had difficulty with being on time for appointments, including visits with S.K.,

   and failed to keep appointments. The Court notes that Mother again does not have

   any reliable form of transportation. Mother additionally had a pattern of securing

                                      17
     employment prior to Family Resource Meetings, and then losing that employment

     after the meeting.

h. Tiffany Nulph, also from Justice Works, was a Family Resource Specialist who

     worked with Mother for approximately six months. Ms. Nulph felt that Mother

     made minimal progress on getting stable employment, and that she had mental

     health issues that still needed to be addressed. Further, Ms. Nulph stated that

     knowing whether income would be reliable was a consistent problem. Ms. Nulph

     communicated to Mother that she needed to provide proof that she could maintain

     a secure source of income, and stable housing in order to reunite with the child.

     Mother failed to appear to approximately four appointments with Ms. Nulph, and

     never provided any proof of employment beyond receipts created by Mother. The

     team attempted to assist her to complete a budget, and though she provided a list

     of expenses, she never provided a list of sources of income with which to pay her

     expenses. Ms. Nulph also noted that Mother was not always on time for her visits

     with the child.

1.   Justice Works remained open until September, 2014, when they closed out

     unsuccessfully as they determined that mother could not make any further

     progress.

J.   Mother was involuntarily committed to the York Hospital Psychiatric Unit from

     August 4, 2013 until August 7, 2013. Mother was diagnosed with possible bi-polar

     effective disorder, nicotine dependence, cannabis abuse, and a mood disorder. She

                                       18
   was prescribed mood stabilizers, and was recommended to follow up with Edgar

   Square.

k. Deborah Hill, LCSW, began providing counseling services to Mother in January,

   2014. Ms. Hill treated Mother for an adjustment disorder, ADD, and ADHD, but

   disagreed that Mother had bipolar disorder or a mood disorder. Ms. Hill's

   treatment plan for Mother included medication, though Mother never verified that

   she had a prescription.

I. Though Mother was generally cooperative during counseling sessions, there were

   sessions where Mother was too impulsive and disorganized to focus. Additionally,

   Mother was supposed to attend sessions once per week, she frequently was late or

   would cancel.       Mother claimed transportation issues for her tardiness or

   cancellations, though public transportation was regularly available.

m. Though Mother still had need for counseling, she decreased the frequency of her

   counseling following the termination hearing in March, 2015, and ultimately

   stopped attending altogether. Mother originallywas attending weekly sessions, but

   only attended ten appointments in 2015, and several were by telephone. Mother

   has not had a session since December, 2015, despite being extremely distraught at

   her last session.

n. Mother's diagnoses make her disorganized in her thinking, impulsive, rash, and

   cause it to be difficult for her to focus. Ms. Hill stated that it would be hard for her

   to maintain employment, or to get to appointments on time. She further identified

                                        19
              Mother's triggers as her family, communications with the Agency, and the grief

              over the loss of her son.

         o. Mother reported to Ms. Hill that she was employed and working with the Agency,

              though at that time, she was not employed, nor was she compliant with the
                         3
              Agency.

         p. Mother incredibly reported currently having stability in her employment, but has

              had three jobs since January, and her current employment has been for ten weeks.

         q. Since the child was removed, Mother has verified 1 out of 10 jobs", and since the

              child was removed she has had at least fourteen housing changes.

         r.   Mother does not believe she has any mental health issues, or any problems that are

              out of the ordinary. She has discontinued using Adderall because of the inactive

              ingredients. She does not participate in any type of therapy, nor does she use any

              type of medication. Mother's testimony lacks credibility as her perception is very

              skewed toward positive self-assessment, when the factual circumstances do not

              support her assessment.

         s. When S .K. came into care, he was approximately a year and a half old. He is now

              more than four and a half years old. He has resided in the same foster home for

              the entire duration of the dependency proceedings, and now has a stronger bond



3 The Court could not establish a time frame for when this information was divulged, as the testimony and
evidence were so nebulous, but the information was not disputed at trial.
4
                             1\
  At the re-hearing on July 51 2016, the Agency testified that it received two pay stubs from Mother's job at
                  , that Mother had approximately ten jobs, and that the Agency did not receive pay stubs from the
other rune jobs. Hr'g Tr. 168: 5-16. (July 5, 2016).
                                                        20
            with his foster family than with his biological family.      He refers to his foster

            mother as "Mommy", while his bond with his Mother has lessened over time.


                                          DISCUSSION

        The Agency petitioned this Court to involuntarily terminate the parental rights of

Mother to S.K. on the grounds presented in 23 Pa. C.S. § 251 l(a)(l), (a)(2), (a)(5), and (a)(8)

of the Adoption Act. The applicable provisions appear as follows:

        (1) The parent by conduct continuing for a period of at least six months immediately
            preceding the filing of the petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or failed to perform parental
            duties.
        (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has
            caused the child to be without essential parental care, control or subsistence
            necessary for his physical or mental well-being and the conditions and causes of
            the incapacity, abuse, neglect or refusal cannot or will not be remedied by the
            parent.
                                                ***
        (5) The child has been removed from the care of the parent by the court or under a
            voluntary agreement with an agency for a period of at least six months, the
            conditions which led to the removal or placement of the child continue to exist, the
            parent cannot or will not remedy those conditions within a reasonable period of
            time, the services or assistance reasonably available to the parent are not likely to
            remedy the conditions which led to removal or placement of the child within a
            reasonable period of time and termination of parental rights would best serve the
            needs and welfare of the child.

                                                ***
        (8) The child has been removed from the care of the parent by the court or under a
            voluntary agreement with the agency, 12 months or more have elapsed from the
            date of removal or placement, the conditions which led to the removal or
            placement of the child continue to exist and termination of parental rights would
            best serve the needs and welfare of the child.

23 Pa.C.S.A. § 251 l(a)(l), (a)(2), (a)(5), (a)(8).



                                                 21
        To terminate pursuant to Section 2511 (a)(l ), the Agency need not produce evidence of

both an intent to relinquish and a failure to perform necessary duties. In re CMS., 832 A.2d
457, 461 (Pa.Super. 2003) (citing Matter of Adoption of Charles E.D.M,            fl   708 A.2d 88, 91

(Pa. 1998)). Also, the six month time period established by Section 251 l(a)(l) should not be

"applied mechanically." In Interest of A.P., 692 A.2d 240, 245 (Pa.Super. 1997). It is the role

of the court to "examine the individual circumstances of each and every case and consider all

explanations offered by the parent to determine it the evidence in light of the totality of the

circumstances clearly warrants the involuntary termination."

        The Supreme Court of this Common.wealth has stated:

                There is no simple or easy definition of parental duties. Parental duty is best
                understood in relation to the needs of a child. A child needs love, protection,
                guidance, and support. These needs, physical and emotional, cannot be met by
                a merely passive interest in the development of the child. Thus, this court has
                held that the parental obligation is a positive duty which requires affirmative
                performance.

                This affirmative duty encompasses more than a financial obligation; it requires
                continuing interest in the child and a genuine effort to maintain communication
                and association with the child.

                Because a child needs more than a benefactor, parental duty requires that a
                parent 'exert himself to take and maintain a place of importance in the child's
                life.'

Id. (citing In re Burns, 379 A.2d 535 (Pa. 1977)). A parent must make a "sincere and genuine

effort" to maintain a relationship, use all available resources to preserve the bond, and resist

obstacles. Id. (citing In re Shives, 525 A.2d 801, 803 (Pa.Super. 1987)). A parent who yields

to obstacles may forfeit his or her parental rights. In re Involuntary Termination of Parental

Rights to E.A.P., a Minor, 944 A.2di7 ,,(citing In re A.L.D., 797 A.2d 3.2.'J ~~o (\',.-s~,,.. 2.01t>2J.
                                         (\'.;,.~'\,~,.. 22~)
        Section 251 l(a)(2) focuses on the child's present and future need for proper care. In re

Involuntary Termination of Parental Rights to E.A.P., a Minor, 944 A.2d 79, 82 (Pa.Super.

2008) (hereinafter "E.A.P.") (citing 23 Pa.C.S.A. § 251 l(a)(2); see In re R.J., 361 A.2d 294

(Pa. 1976)). Whether termination is appropriate under Section 2511(a)(2) is not limited to

affirmative misconduct. In re Z.P., 994 A.2d 1108, 1117 (Pa.Super, 2010)(citing In re A.L.D.,

797 A.2d 326, 337 (Pa.Super. 2002)). Subsection (a)(2) emphasizes the child's "need for

essential parental care, control, or subsistence necessary for his physical or mental well-

being." Id. (citing E.A.P., 944 A.2d at 82). The Superior Court has further explained the way

in which this subsection should be interpreted by this Court:

       Therefore, the language in subsection (a)(2) should not be read to compel courts to
       ignore a child's need for a stable home and strong, continuous parental ties, which the
       policy of restraint in state intervention is intended to protect. This is particularly so
       where disruption of the family has already occurred and there is no reasonable
       prospect for reuniting it. [Id.] Thus, while "sincere efforts to perform parental duties,"
       can preserve parental rights under subsection (a)(l), those same efforts may be
       insufficient to remedy parental incapacity under subsection (a)(2). [internal citations
       omitted]. "Parents are required to make diligent efforts toward the reasonably prompt
       assumption of full parental responsibilities." [internal citations omitted].

Id. at 1117-18.

       Pursuant to Section 251 l(a)(8), " ... [wjhere a parent has addressed some of the

conditions that led to a child's removal, but other conditions still exist, a court may find

that...section 251 l(a)(8) has been satisfied." In re T.A.C., 119 A-~ lo'2!"6, l\)!>1 (Pa.Super. 2015)

(citing In re D.A.T., 91 A.3d 197 (Pa.Super. 2014)). This Court believes this principle applies

also to Section 251 l(a)(5).

        Once the Court has determined that one or more of the statutory requirements under

                                                  23
 § 2511 (a) are satisfied, the Court must also engage in an analysis of"[ o ]ther considerations,"

pursuant to 23 Pa.C.S.A. § 251 l(b):

               The court in terminating the rights of a parent shall give primary consideration
               to the developmental, physical and emotional needs and welfare of the child.
               The rights of a parent shall not be terminated solely on the basis of
               environmental factors such as inadequate housing, furnishings, income,
               clothing and medical care if found to be beyond the control of the parent. With
               respect to any petition filed pursuant to subsection (a)(l ), (6), or (8), the court
               shall not consider any efforts by the parent to remedy the conditions described
               therein which are first initiated subsequent to the giving of notice of the filing
               of the petition.

23 Pa.C.S.A. § 2511 (b). "A parent's basic constitutional right to the custody and rearing

of. .. her child is converted, upon the parent's failure to fulfill ... her parental duties, to the

child's right to have proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment." In re Adoption of R.JS., 901 A.2d 502, 507 (Pa.Super.

2006)(internal citations omitted). A child has the right to care in a permanent, healthy, safe

environment. See In re K.M, 53 A.l~ 781, 792 (Pa.Super. 2012) (citing In re Adoption of

R.JS., 901 A.2d 502, 507 (Pa.Super. 2006)). " ... [A] child's life simply cannot be put on hold

in the hope that the parent will summon the ability to handle the responsibilities of parenting."

Id.

        When determining whether termination of parental rights is in the best interest of the

child, love, comfort, security, stability and other intangibles must be considered during the

inquiry. In re CMS., 884 A.2d 1284, 1287 (Pa.Super. 2005). The Court must consider that

continuity of relationships is important to children and also weigh the safety needs of the

child. In re Adoption of T.B.B., 835 A.2d 387, 397 (Pa.Super. 2003)(citing In the Interest of

                                                24
C.S., 761 A.2d 1197, 1202 (Pa.Super. 2000)); In re A.D., 93 A.3d .~1'6/.(internal citations

omitted).

          The Court is also required to analyze whether a bond exists between the parent and

child. The Court must ''examine the status of the bond [between parent and child] to

determine whether its termination 'would destroy an existing, necessary, and beneficial

relationship." Id. When a child has a close relationship with a parent, severance of close

parental ties is usually "extremely painful." In Interest of C.S., 761 A.2d 1197, 1202

(Pa.Super. 2000) (citing In re William L., 383 A.2d 1228, 1241 (Pa. 1,1ca )). The mere

existence of an emotional bond does not preclude a determination that a termination is in the

best interests of the child. In re K.M., 53 A.3d 781, 791 (Pa.Super. 2012). It is but one of the

factors the Court must consider. In re A.D:, 93 A.3d at 897. As recently indicated by the

Superior Court, the Court is not required to ignore safety concerns simply because a bond

exists between the child and a parent. See In re MM., IO to    A.!>d. I \4 (Pa.Super. 2014).

The party seeking termination of parental rights must demonstrate the asserted grounds for

termination are valid by "clear and convincing evidence." In re R.NJ., 985 A.2d 273, 276

(Pa.Super. 2009) (quoting In re SH., 879 A.2d 802, 805 (Pa.Super. 2005)). Clear and

convincing evidence is defined as evidence "so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the truth of the

precise facts in issue." Id. (quoting In re J.L.C. & JR.C., 837 A.2d 1247, 1251 (Pa.Super.

2003)).



                                               25
        The simple fact that something was stated and was memorialized in the transcript does

not mean that the statement itself is considered fact or that the statement is evidence for the

Court to consider. The Court is not required to accept all statements as true. The Court "is

charged with the responsibilities of evaluating credibility of the witnesses and resolving any

conflicts in the testimony. In carrying out these responsibilities, the ... court is free to believe

all, part, or none of the evidence." In re NC., 909 A.2d 818, 823 (Pa.Super. 2006)(citingIn re

Adoption of R.JS., 901 A.2d 502, 506 (Pa.Super. 2006)). This Court, therefore, considers not

only to the evidence presented, but takes into considerationthe manner in which that evidence

is presented.

        The Court did not find Mother to be a credible witness. Mother has not been

forthcoming with information with the Court or with the Agency, and has exhibited an

unrealistic perception of reality and circumstances. The Court took Mother's lack of

credibility into consideration in rendering its determination on the termination petition.



                                          Section 2511(a)(l)

        As was determined in the prior Termination of Parental Rights hearing, no credible

evidence was presented to demonstrate that Mother had a settled purpose to relinquish her

parental rights to S.K. On the contrary, from the time of the adjudication of S.K. in August

2013, until approximately March, 2015, Mother had continued to perform some parental

duties on behalf of her son. Mother kept in contact with S.K., visiting with him approximately

three days per week and speaking with him once per week by phone. She attended some of

                                                 26
S.K. 's medical appointments and provided him with gifts. It is clear that Mother loves the

child, and wants to see him, and would like him returned to her care. The Court finds that

although Mother's mental health is a barrier preventing Mother from fully performing her

parental duties, at one point she had made an effort to perform some parental duties on behalf

of her son. Since the initial termination hearing in 2015, Mother has not had any interaction

with S.K., though the Court does note that her rights were terminated. The Agency failed to

show by clear and convincing evidence that Mother evidenced a settled purposed to relinquish

her claim. Therefore, we decline to terminate on this ground.

                                        Section 2511(a)(2)

       The Court finds that sufficient credible evidence was presented in order for the Court

to make a finding that a termination of parental rights under Section 2511(a)(2) is supported

by the record. The Court finds that based on her mental condition, whichever diagnosis it may

be, Mother is incapable of appropriately and consistently parenting the child safely and that

Mother will not remedy the mental condition, as she has chosen not to treat it, get help for it,

or even acknowledge it.

       The competent evidence presented does not suggest there was a history of repeated

and continued abuse of S.K. by Mother or a refusal of Mother to parent S.K. While the

credible evidence supports a finding that though Mother has made some steps towards

improving her circumstances since the adjudication of S.K., Mother remains incapable of

providing S.K. the essential parental, care, control, and subsistence necessary for his mental

and physical well-being, as her own mental health concerns cause her to neglect the needs of

                                               27
the child. The credible evidence presented also indicates that the cause of the incapacity will

not be remedied by Mother, at least not within the foreseeable future.

       Mother has not yet demonstrated an ability to operate in a fashion that would provide a

safe environment for S.K. During the course of S.K. 's adjudication, Mother was unable to

maintain stable housing. Mother has selected housing that was inappropriate for reunification

purposes, including her current apartment, which the Agency found was not appropriate for

S.K. Mother has also moved between various non-permanent locations, prioritizing her dogs

over establishing stability. Mother testified in the dependency proceeding that she lost at least

one motel due to her dogs. Although significant effort was made by Justice Works and the

Agency to assist Mother in creating a budget, she remains unable to provide information to

establish an income. Mother also, at times, acts erratically, evidenced before the Court during

her frequent disruptions and interruptions during various proceedings in the dependency

matter. Mother has shown that she is not capable of directing her efforts on obtaining stable,

appropriate housing; stable, consistent employment; or treating her physical and mental health

concerns.

       Further, though Mother has not had an obligation to cooperate with the Agency since

the time of the prior termination, she has previously evidenced that she is unwilling to fully

cooperate with any services designed to assist Mother in the reunification effort. Though she

stated at the rehearing that she is willing to take steps to remedy the conditions, she still has

failed to do so, nearly three years after the child was adjudicated. She additionally does not

provide any documentation of any steps she claims to have taken. Mother has only ever

                                               28
provided information that suits her, and when it suits her. She does not provide documentation

requested at the time it is requested; up until the hearing on July 7, 2016, Mother has

repeatedly failed to provide documentation     of her prescriptions, employment, income, or

housing. Throughout the dependency        action, and again during the termination hearing,

Mother appeared in Court with some unverifiable and unauthenticated exhibits, without any

prior notice to her counsel, or any other party. Many of the documents Mother attempted to

submit during the course of S.K. 's dependency were irrelevant and produced at inappropriate

times that prevented anyone from being able to authenticate them.

       Most importantly to this Court's analysis, though Mother continues to dispute that she

has any mental health concerns, her previous counselor, Ms. Hill, diagnosed Mother with

adjustment disorder and attention deficit disorder. According to Ms. Hill, Mother's attention

deficit disorder is exacerbated in periods of stress. Further, while Mother was previously

inconsistent in treating her mental health, she has now completely abandoned any mental

health treatment. It is noted that Mother chose to treat with Ms. Hill in lieu of a psychologist

or other professional. Ms. Hill testified that she had approximately ten appointments with

Mother in 2015, many times only by phone, and that she has not heard from Mother since

January, 2016. Additionally, though Mother is prescribed Adderall for her diagnoses, Mother

reported that she no longer takes any medication. Maternal grandmother's testimony that

Mother no longer needs medication was not persuasive to this Court, nor was it credible, as

Maternal Grandmother's testimony was disproportionallyin support of her daughter, despite

professional evidence that contradicted her own. Though Mother has not been drug tested

                                               29
          smce                         the   previous   termination   hearing,   she   was sporadically   testing   positive   for

           amphetamines,
                 _
                         to which
                               -··
                                   Mother
....................................
                                   .. ..
                                          claimed she had a prescription.'. ..Further, . Mother.. stated
                                              '•"'                                          .,..,..
                                                                                                                         that
                                                                                                   ·-·······-······----------······   ..   ._




           she self-medicated with marijuana until approximately four months ago.

                                       Due to the lack of sustained progress in the year-and-a-half prior to the March, 2015

           termination, and the failure of Mother to remedy the conditions in the year and three months

           since the hearing, the Court cannot determine that Mother can or will remedy the conditions

           that render her incapable of providing S.l(. with the essential parental care and subsistence

            that he requires. Though the Court does not hold against Mother the time since the last

           termination hearing for purposes of showing love and affection to the child, we note that

            Mother still has not shown the stability necessary to alleviate the stressors that exacerbate her

            disorder, and substantially more concerning, she has completely abandoned any assistance in

            dealing with her disorder, nor has she shown an ability to remedy the enumerated concerns.

            Though the Court notes the environmental concerns continuing to exist, we make the finding

            that remedying the environmental concerns are not beyond her control. Despite having

             significant funds from a tax refund, and assistance from the Agency, Mother refused to

             prioritize housing for her child. Therefore, the Court cannot, from the credible evidence

             presented, speculate as to when Mother may have enough stability to render her capable of

             independently providing S.K. with the care he needs. It is clear that Mother's failure to

             address her own mental health needs has caused her, and will continue to cause her, to neglect

             the child's needs. Mother has been unable to establish that she is capable of raising the child

             5Jill Egbert from the Agency testified that Mother claimed to have a prescription for Adderall, that Adderall
             would result in a positive test for amphetamines, that Mother never provided a prescription, and that there is no
             record of the prescription being verified. Hr'g Tr. 17: 1-20 (July 5, 2016).
                                                                      30
on her own, or that she has sufficient community support. Further, when Mother was offered

assistance to budget and other service, she failed to successfully complete goals.     While she

relies upon churches and good will for cash assistance, she is unable to utilize assistance for

long term management or parenting.       Though Maternal Grandmother testified in support of

her daughter, her testimony lacked any credibility, particularly against the weight of the

evidence that supports termination.

          Therefore, based on the credible evidence presented, the Court finds that termination

of Mother's parental rights pursuant to Section 251l(a)(2)          is appropriate.   A detailed

discussion of Section 2511 (b) appears hereunder.

                                         Section 251l(a)(5)

          S.K. has undeniably been in placement in excess of six months. S.K. was adjudicated

dependent on August 20, 2013; the termination petition was filed December 16, 2014, at

which time S.K. was in placement for approximately sixteen months. At the time the hearing

occurred on the petition related to Mother, S.K. had been in placement for approximately

eighteen months. Now, as of July, 2016, S.K. has been in placement for nearly three years,

though the Court does note that approximately one year of that time was during the appellate

period.

          S.K. was removed from Mother's care and initially put in placement on an emergency

basis due to a significant safety concern. Mother was involuntarily hospitalized after an

incident where Mother left S.K. with a stranger while she took another person's injured dog to




                                                31
receive veterinary care. S.K. was placed in foster care due to concerns regarding Mother's

mental health, instability, lack of housing and employment, and drug use.

          Mother has been unable to obtain and maintain employment for any extended period

of time; most of her employment is in the food service industry and she has not lasted more

than a few weeks at any of these positions. At the time of the hearing, Mother had only been

employed at a job she considers stable for approximately ten weeks. She reported prior

employment at restaurants throughout York County, and some of those jobs were verified by

the caseworker, but she did not work at any of those jobs for any significant, consistent period

of time. Mother testified that she previously received income from performing some form of

spiritual work, but the few receipts Mother has provided were self-made, and none were

recent.

          Mother asserted that she continued to use marijuana until recently, though it has been

unable to be verified whether she has truly stopped using drugs. Mother had stopped

cooperating with drug testing, arguing that it violated her constitutional rights. The Court

therefore cannot determine Mother's use of drugs is no longer a concern, and even by

Mother's own admissions, any cessation in drug use is extremely recent.

          Most notably, significant concerns regarding Mother's mental health continue to exist.

Ms. Hill testified that individuals with Mother's diagnoses are impulsive, make snap

judgments, and have difficulty processing information and prioritizing tasks. Additionally,

Ms. Hill testified that Mother has evidenced a lack of time management skills and

impulsiveness, which makes parenting a child far more difficult. The Court has also seen

                                                32
Mother demonstrate those very behaviors. Mother frequently appeared late to hearings,

appointments, and to visits throughout the child's adjudication.

       Mother also has difficulty controlling her behavior, particularly, as pointed out by Ms.

Hill, during periods of stress. Mother still has not remedied many of the concerns that cause

her stress and, far more concerning to the Court, she has not been communicating with Ms.

Hill or any other counselor or therapist. Because Mother has not been addressing her mental

health concerns at all, and has simply been ignoring the existence of those concerns, safety

concerns still exist. Further, Ms. Hill believes Mother has an ongoing need for therapy, in

which Mother chooses not to engage. Though Mother indicates that she would be willing to

participate in counseling, there has been no follow through by Mother, which is consistent

with the concerns expressed by Ms. Hill regarding how Mother's mental health would impact

the child. Mother's   disinterest in therapy is clear, as once Ms. Hill had to cancel one

appointment due to an emergency, Mother chose not to contact her again.

       At this time, Mother is still unable to provide S.K. with stable housing suitable for

reunification and whether she could do so within a reasonable amount of time is unclear.

Though Mother has had housing that may have been appropriate for the child, Mother never

remained at one residence Jong enough to achieve reunification. She has been in-and-out of a

number of motels and friends' homes for most of the months S.K. has been in placement.

Though the Court notes that the Superior Court has previously stated that "the rights of a

parent shall not be terminated solely on the basis of environmental factors such as inadequate

housing, furnishings, income, clothing, and medical care if found to be beyond the control of

                                               33
                                          the parent," this Court finds that many of these issues were not beyond Mother's control. In

.....   ····· ..   ···--·--··
                                          re: D. W,     856 A.2d ...1231 (Pa.Super. 2004). The sizeable tax
                                ------- ... - .... -.-·--·--
                                                 .--·--····· ....   ,   ,,.,._,,
                                                                                                                   return of approximately $7,000
                                                                                                         ..-.·· ···- ········--······· -·-------·- .. ·-····· ·····-····--- .. ·--····---··--·--······.
                                                                                                                                                      ·•                                                ..
                                                                                                                                                                                                         "   .....



                                           Mother received in 2014 could have been used to secure stable housing. Further, the Court is

                                          not making this determination based solely on environmental factors. The Court finds that

                                          Mother's failure to prioritize these environmental factors is merely a symptom of the much

                                           larger problem of her general neglect and denial of her mental health concerns.

                                                               Services or the assistance of the Agency will not assist Mother in remedying these

                                          concerns within a reasonable period of time. Mother has been provided with services, but she

                                          chose not to utilize those services or cooperate with them in any meaningful way. When the

                                          Justice Works team terminated services in September 2014, after nearly a year of providing

                                          assistance, Mother had not made substantial progress toward achieving many of the goals set

                                          forth for her. Though Mother says she would now work with a team, based on Mother's

                                          history of noncompliance, there is no indication to the Court that if a Justice Works team was

                                          assigned to work with Mother at this point in time that she would cooperate in any substantial

                                          way or for any substantial period of time. Mother additionally has unrealistic expectations of

                                          her income and stability, as evidenced by her assertion that a job she has held for less than

                                          three months is stable.

                                                               It would take Mother an unknown and unreasonable period of time to achieve and

                                          maintain stability sufficient to support her reuniting with S.K. The child has already been in

                                          care for the majority of his life. The termination of Mother's parental rights best serves S.K.'s

                                          needs and welfare, as further outlined below. While Mother has continued to associate with

                                                                                                                        34
                  S.K. consistently throughout S.K. 's adjudication of dependency, S.K. 's daily needs have been

. . .. ···--- .   met_by his foster mother, to whom he has a significant bond,

                                                          Section 2511 (a)(8)

                           Indisputably, S.K. has been in placement in excess of twelve months. From the time of

                  S.K.'s adjudication on August 20, 2013 until the time the petition on December 16, 2014,

                  S.K. was in placement for approximately sixteen months. He has now been in placement

                  nearly three years. Though the Court does not hold the year-long appellate period against

                  Mother for purposes of Section 2511(a)(l ), the Court notes that that the appellate period

                  afforded Mother the opportunity to remedy the conditions that led to the removal of the child.

                  She has chosen to abandon her treatment and has not evidenced an ability or willingness to

                  remedy the safety concerns that have caused the child to be out of her care for those three

                  years.

                           S.K. was removed from Mother's care and initially put in placement on an emergency

                  basis due to a safety concern. Mother was hospitalized pursuant to a 302 hold after an incident

                  where Mother left S.K. with a stranger while she took an injured dog to receive veterinary

                  care. S.K. was placed in foster care at the time of his adjudication because Mother was not a

                  resource at the time of the adjudication, due to concerns regarding Mother's mental health;

                  instability, particularly in the areas of housing and employment; and drug use. Although she

                  may have at times made progress toward some of her goals or has been mostly cooperative

                  with services provided, the concerns that necessitated placement have not been alleviated and

                  the placement of S.K. continues to be necessary.

                                                                 35
                                     Even if the Court would accept that Mother has remedied the housing and employment

...   ···-···-···   ···-   concerns, there is no indication that she can sustain either.-·- Furthermore
                                              . --· - ---·
                                                                                                                         her unwillingness to
                                                                                             ··-·· -··---···--····-······---···----····· ..----------·····-~·-·-   ······-···•·•



                           treat her mental health, other than with marijuana, places S.K. at risk for neglect if returned to

                           her care. Additionally, as previously noted, Mother's mental health continues to be a concern.

                           Mother, at this point in time, has completely abandoned any mental health treatment, and

                           denies having any mental health concerns. Mother has also declined the agency's request for a

                           mental health evaluation. Mother's analysis of her own mental health is clearly misguided, as

                           her counselor stated that at Mother's last therapy session, it was clear that she remained in

                           need of further treatment. She additionally refuses to take any medication, and even when she

                           was taking medication, her actual usage was sporadic at best, as evidenced by drug screens

                           that were negative at times. Mother did state, however, that until recently she continued to use

                           marijuana for therapeutic purposes, despite knowing it was illegal to do so.

                                     The Court does not find credible that Mother is now in stable housing, or that she is

                           employed in a stable job. Mother has not verified that she has consistently paid her rent in her

                           new apartment, and further, it was found by the Agency to not be suitable for the child.

                           Though Mother states that she may possibly be able to remedy the issue by renting another

                           apartment once renovations are complete, this is a speculation by Mother. Further, Mother

                           has a history of speculating as to how she may remedy a problem, and failing to actually do

                           so. Additionally, though Mother does currently have employment, she has also not verified

                           her actual monthly income, and by her own admission, she has only been working at the

                           current position for approximately ten weeks.                                Given Mother's history of securing

                                                                                             36
    employment prior to meetings and court hearings, and losing those jobs shortly thereafter, and

.   also taking into account_ Mo_~~er' s intermittent work histor~~ it __is_~_i[~~~~--~~--sp~~~-!~!~.~~~!~~~          _

    this is a job Mother might actually be able to maintain for a significant period of time.

            Further, even if Mother can maintain employment, it is not likely that she will be in a

    position to pay all of her expenses, especially in the event that the child is returned to her care.

    There has been no evidence presented that she has an income sufficient to sustain the

    expenses associated with basic living, let alone with raising a child. Though Mother believes

    she is not spending more than she is making, she has shown that she is without the

    understanding      to truly evaluate budgetary needs.                 Mother demonstrated her lack of

    comprehension of money management when she spent part of a $7,000 tax refund on her

    "self-employment" as opposed to securing stable housing. Furthermore, despite her history,

    she believes that she can budget by memory just by knowing her income.6

             Lastly, the termination of Mother's parental rights best serves S.K.'s needs and

    welfare. While Mother continued to visit with S.K. consistently until approximately May,

    2015, S.K.'s daily needs have been met by his foster mother since 2013. Ms. Brooks is the

    individual who makes medical appointments for S.K. and, although Mother has sometimes

    attended those appointments, it is Ms. Brooks that takes him. Additional consideration as to

    whether termination is in S.K.'s best interest is detailed in Section 2511(b).




    6 At the re-hearing on July 7, 20 l 6, Mother testified that her budget was simply an account of all of her
    expenses, but she did not provide that as evidence, and she stated she had it at her house. Hr'g Tr. 259: 7-25.
    (July 7, 2016).

                                                             37
                                                       Section 2511 (h)7

          Neither expert testimony nor a formal bonding assessment rs required for
                                                                            ---···------------   ----·------······----·-··----- ·----------   --·


consideration under this subsection of the Adoption Act. See In re N.A.M., 33 A.3d 95, 103

(Pa.Super. 2011). The Court can consider the testimony that was presented by caseworkers

and other witnesses in making the determination whether termination would best suit S.K.'s

developmental, physical, and emotional welfare. See generally id.

          Mother's feelings of love and affection for S.K. do not prevent termination of her

parental rights. See In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal citations

omitted). Moreover, the mere existence of a bond, if the Court did find credible evidence

supported such a finding, does not preclude termination. See In re N.A.M., 33 AJd at 103.

While there may have been a bond between S.K. and Mother, there is credible evidence that

he has a far stronger bond with his foster Mother. Further, evidence was presented that when

S.K. was having visits with his Mother, he frequently did not want to attend those visits.

          The Superior Court has stated that "no bond worth preserving is formed between a

child and a natural parent where the child has been in foster care for most of the child's life,

and the resulting bond with the natural parent is attenuated." In re K.H.B., 107 AJd 175, 180

(Pa.Super. 2014)(citing In re K.Z.S., 946 A.~ 753, 764 (Pa.Super. 2008)). By the time the

termination petition was filed in December 2014, S.K. was three years old; he had been in

placement with Ms. Brooks since he was less than twenty months old. He has been with Ms.


7
  Any facts as they relate to      Mother's attempts to remedy conditions after the filing of the petition in October
2014 were considered only          as this section relates to Section 251 l(a)(2) and (a)(5). Despite the directive in
Section 2511 (b ), the Court       did consider efforts by Mother after the petition was filed in determining that
termination is still in the best   interest ofS.K. pursuant to Section 251 l(a)(8).
                                                            38
                                                     Brooks for the majority of his life. Ms. Brooks is the individual who cares for S.K. on a daily

                                                     basis, he now refers to her as "Mommy". Ms. Brooks has provided S.K. with the safe, stable
···-   · -···-··   ··-······--······--   ----···---···----··---.----        .•.•.... -.--•·


                                                     environment Mother has not demonstrated she has the ability to offer him.

                                                                       Ms. Brooks has cooperated with the Agency and ensured continued contact with the

                                                     child's biological family. She has accommodated maternal grandmother, and has facilitated

                                                     ongoing family contact and fostered the biological connection for the child. It is clear that

                                                     Ms. Brooks is looking out for the best interest of the child, that he always comes first, and that

                                                     she ensures that he sees his maternal grandmother and other family members, even though it

                                                     may be contrary to her own interests.

                                                                       This Court is constrained to follow the law, and under 23 Pa. C.S. § 2511, the Agency

                                                     has met its burden by clear and convincing evidence. Giving primary consideration to the

                                                      developmental, physical, and emotional needs and welfare of S.K., the Court has found

                                                      credible evidence exists to support termination of Mother's rights pursuant to both Section

                                                      251 l(a) and Section 251 l(b), and the Court does GRANT the petition filed by the Agency.

                                                                                                CONCLUSIONS OF LAW

                                                      1. The Agency has failed to establish by clear and convincing evidence that Mother has

                                                                 either demonstrated a settled purpose to relinquish her parental rights or has failed to

                                                                 perform parental duties on behalf of S.K. for at least six months prior to the filing of the

                                                                 petition. 23 Pa. C.S. § 251 l(a)(l).

                                                      2. The Agency has established by clear and convincing evidence that the incapacity, neglect

                                                                  and refusal of Mother has caused S .K. to be without essential parental care, control or

                                                                                                             39
                              subsistence necessary for his physical or mental well-being and the conditions and causes

                              of the incapacity, neglect and refusal cannot or will not be remedied by Mother. 23 Pa.
········---   ---- -··· ··--·----·--·--------·-··--·-.··----···---·------·     ..•....




                              C.S. § 251 l(a)(2).

                      3. The Agency has established by clear and convincing evidence that S.K. was removed

                              from the care of Mother for a period in excess of six (6) months and has since remained in

                              placement. The circumstances which led to S.K.'s placement continue to exist and

                              Mother cannot or will not remedy these conditions within a reasonable period of time and

                              the services or assistance available to Mother are not likely to remedy the conditions

                              within a reasonable period of time. Furthermore, the termination of parental rights is in

                               S.K.'s best interest. 23 Pa. C.S. § 251 l(a)(5).

                       4. The Agency has established by clear and convincing evidence that S.K. was removed

                               from Mother's custody more than twelve months prior to the filing of the termination

                               petition and that the circumstances that necessitated placement continue to exist.

                               Furthermore, the                              termination of parental rights is   in S.K.'s   best interest.

                               23 Pa. C.S. § 251l(a)(8).

                        5. Termination of Mother's parental rights will best serve S.K.'s needs and welfare.

                               23 Pa. C.S. § 251 l(a)(S); 23 Pa. C.S. § 251 l(a)(8); 23 Pa. C.S. § 251 l(b).




                                                                                               40
                                                                                             Circulated 04/07/2017 11:03 AM




                                           IN THE COURT OF COMMON PLEAS OF YORK COUNTY,
                                                                             PENNSYLVANIA
···· ··········   ······ ----··· -·--···   . -····-··· ·····-·· · ------ORPHANS' COURT DIVISION .

                              In Re:         Adoption of:
                                             S.K.
                                                     A Minor                 No. 2014-0180
                                                                             Termination of Parental Rights



                               APPEARANCES:
                                                                                                     '-       ,:.r,.

                               Martin Miller, Esquire                        Daniel D. Worley, Ese;ui«2.J
                                                                                                      -       l

                               Office of Children, Youth & Families          Guardian Ad Litem ;;~ ~
                                                                                                 ::Q''"       r,1
                                                                                                 ;,('         co
                                                                                                 . n
                                                                                                 "'11'1'"1    U
                               Edward R. LeCates, Esquire                                        )!> :J'.'.   ::~:
                                                                                                      -;
                               Counsel for Appellant                                                  ,.,..   r,.,
                                                                                                      :r.:'




                                                       OPINION PURSUANT TO
                                           PENNSYLVANIARULE OF APPELLATEPROCEDURE1925

                                           AND NOW, thisae!'day   of October, 2016, the Court is in receipt of the

                               Notice of Appeal and Concise Statement of Matters Complained of on Appeal

                               filed by A.K. (hereinafter referred to as "Appellant"), pursuant to Pennsylvania

                               Rule of Appellate Procedure 1925, the Court does hereby adopt its Adjudication

                                filed on September 6, 2016 as the place on the record where the reasons for the

                                decision are found and supplements as follows:
               This Court considered the credible evidence presented at the evidentiary

· ----   hearings.held.on.July.S and 7, 2016, and the evidence __ admined.into the.record. ....

         Appellant argues the Court erred in concluding she was not credible. Although

         the Court agrees that compared to Appellant's past appearances, Appellant

         appeared more focused, the Court still finds that Appellant's testimony and

         evidence lacked credibility.    Although her ability to present her issues has

         improved, the Court found the evidence presented was not sufficient to

         overcome the overwhelming evidence against her.

               Appellant also argues that the Court erred in concluding she was not

         forthcoming    with information.     Appellant   has not been compliant with

         submitting requested information throughout the dependency proceeding as well

         as at the termination proceedings. Appellant consistently failed to produce or

         timely submit documentation supporting her claims of stability to the team,

         caseworker, counsel or the Court.         Additionally, after refusing to submit

         documentation, though she claimed that she could make it readily available, she

         attempted to improperly introduce evidence at trial - without having submitted it

         to any party, and without authentication or qualification that the document was

         admissible.

                                                  2
                      Appellant argues that the Court erred in finding her non-compliant with

· · ···------   the AgenQy_,.Th~_c_purtJound that Appellant "evidencedjhat she isunwilling to _

                fully cooperate     with any services designed to assist Appellant in the

                reunification effort."   (Op. at 28.) The Court notes that this finding of non-

                compliance with services applies particularly to §251 l(a) (5) and supports the

                finding that services reasonably available to appellant will not remedy the

                conditions due to Appellant's refusal to utilize those services. It is Appellant's

                failure to provide credible evidence of her circumstances that further supports

                the   finding     that   Appellant   was       non-complaint   with   the   Agency.

                      Appellant also argues the Court erred in concluding she had not

                maintained stable housing and employment. Extensive testimony was provided

                that Appellant remains unable to maintain stable housing and employment for

                any significant length of time, even though maintaining stable housing and

                employment have consistently been identified goals throughout the entire

                dependency proceedings. At the hearing, evidence was presented that Appellant

                has been at her employment for only approximately 10 weeks, had been

                unemployed for approximately 8 months prior to that, and was unable to

                produce pay stubs to evidence mcome from any other time. (Op. at 20.)

                                                           3
              Additionally, Appellant has had at least fourteen housing changes throughout

·---·-·-·--   the __ dependency proceeding.   Appellant unreasonahly_argu.es_JhaL.her__er:ratic

              employment situation and constant housing change exhibits stability in housing

              and employment.

                    As to Appellant's lack of reliable transportation, Appellant stated that her

              vehicle was still not properly registered, insured, or inspected. (Hr'g Tr. 17: 1-

              20, July 5, 2016). Appellant herself claimed transportation issues as the reason

              Appellant was often late or cancelled appointments, and the Court noted that

              Appellant would often be late to appointments, or cancel appointments entirely,

              despite readily available public transportation. (Op. at 19.) The Court found in

              the evidence presented that Appellant has not shown an ability to utilize the

              readily available transportation consistently to attend appointments.

                    S.K.'s bond with Maternal Grandmother is of no moment to the issue

              decided by the Court.     Maternal Grandmother is not the foster parent. The

              Court gave primary consideration to the developmental, physical and emotional

              needs and welfare of the child. Of consequence is the Court's finding that the

              S.K. has a strong bond with his foster mother. Any post adoption contact

              between the child and his biological family is not considered in the context of

                                                       4
               termination of Appellant's parental rights. Similarly, Maternal Grandmother's

... .   .   ---testi.mony-was-simp.ly_unbelievable and inconsistent with.her.position.regarding   .

               Appellant in the underlying dependency proceedings. Maternal Grandmother

               presented self-serving testimony in an apparent effort to garner favor with her

               daughter to continue a relationship with the child had Appellant's rights not

               have been terminated.

                      Appellant also argues that the Court erred in concluding that she lacks

               sufficient community support and that the Court erred in concluding Appellant

               had not made substantial progress with Justice Works. The Court found that

               although Appellant has relied upon churches and good will for cash assistance in

               the past, she failed to establish credible evidence that she was capable of

               supporting herself and S.I(. capably and dependably.          In regards to the

               JusticeWorks involvement, the JusticeWorks team closed out on September

               2014 unsuccessfully as it was determined that Appellant could not make further

               progress. (Op. at 18.) It was noted that while Appellant would have positive

                supervised visits with S.K., she was unable to progress to unsupervised

                visitation. (Op. at 17.) The Court found the evidence presented by the team was




                                                        5
                     credible and supported the finding that Mother failed to make substantial

. -·--·-·····------··· ··- __ progress.and.frequently.made minimal progress on.major.goals.set forth.for.her.. . ---···· .

                            The Court also found there was no credible evidence presented to support

                     any correlation between inactive ingredients in Adderall and improved stability

                     and behavioral issues as argued by Appellant.                As outlined above, Maternal

                     Grandmother's        biased    presentation        lacked    credibility   and   Ms.     Hill's

                     observations of Appellant's appearance immediately prior to the court hearing,

                     fails to support that Appellant has adequately addressed her significant mental

                     health concerns.

                            The Court found that the Agency did establish by clear and convincing

                     evidence     that   Appellant's     parental       rights   should be terminated         under

                     §251 l(a)(2)(5)     and (8) because Appellant did not demonstrate that the

                     conditions which led to the child's placement are being remedied. We noted that

                     while there was evidence that supported a finding that Appellant made some

                     steps towards improving her circumstances since the adjudication of the child,

                     there was also credible evidence which indicated that Appellant could not, in the

                     forseeable future, remedy the situation which led to S.K. 's placement. The Court

                     found that it would not be in the best interest of S.K. to wait any longer than the

                                                                    6
     three years in which he has already been in placement for Appellant to provide

- --him-with-stability .. --·---

               Based on reliable and credible evidence that demonstrated Appellant's

     continuing pattern of inability to remedy the situations that led to the placement

      of S.K., the Court found that clear and convincing evidence indicated that

     termination of parental rights was appropriate and in the best interests of the

      child.

               Competent evidence on the record supports the outcome.

                                       BY THE COURT,




                                               7